DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 
Applicant amended claim 1 to include features of: (i) “A degassing device for degassing a mobile phase by being provided on an upstream side of a liquid feeding pump on a flow path of the mobile phase fed by the liquid feeding pump”; (ii) “an outlet flow path provided between the liquid feeding pump and the degassing flow path, the outlet flow path being configured to cause the mobile phase that has passed through the degassing flow path to flow out by the liquid feeding pump;”; (iii) “a drain flow path provided separately from the outlet flow path to drain the mobile phase in the degassing flow path from the degassing flow path without passing through the liquid feeding pump;”; and (iv) “a downstream side switching unit configured to switch between a state in which a downstream end of the degassing flow path is connected to the outlet flow path and a state in which the downstream end of the degassing flow path is connected to the drain flow path;”. In addition, Applicants’ argument that the cited prior art Jingu et al. (US 10,041,914 B1) does not qualify as prior art under 35 U.S.C. 102(a)(l), this is because the effective filing date of the present application is October 20, 2017, prior to Jingu et al. (US 10,041,914 B1)’s publication date of August 7, 2018, (Remarks, pages 7-8, filed 05/20/2022), is considered persuasive. 	
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-6.  The concept of a degassing device for degassing a mobile phase by being provided on an upstream side of a liquid feeding pump on a flow path of the mobile phase fed by the liquid feeding pump, the degassing device comprising:
a degassing flow path made of a gas-permeable, liquid-impermeable tube; 
a vacuum chamber that accommodates the degassing flow path therein;
a vacuum pump connected to the vacuum chamber to reduce pressure in the vacuum chamber;
an inlet flow path configured to introduce the mobile phase to the degassing flow path; 
an outlet flow path provided between the liquid feeding pump and the degassing flow path, the outlet flow path being configured to cause the mobile phase that has passed through the degassing flow path to flow out by the liquid feeding pump: 
a drain flow path provided separately from the outlet flow path to drain the mobile phase in the degassing flow path from the degassing flow path without passing through the liquid feeding pump;
a downstream side switching unit configured to switch between a state in which a downstream end of the degassing flow path is connected to the outlet flow path and a state in which the downstream end of the degassing flow path is connected to the drain flow path; and 
a controller configured to control an operation of the downstream side switching unit so that the downstream end of the degassing flow path is connected to the drain flow path at a predetermined timing when feeding of the mobile phase by the liquid feeding pump is stopped to drain the mobile phase in the degassing flow path through the drain flow path, is considered novel. 
A closest prior art to Jingu et al. (JP 2012-161723 A) disclose a degassing device comprising: (i) a vacuum chamber (2, Fig. 1); (ii) the vacuum chamber (2, Fig. 1) has a degassing tube (4, Fig. 1) which is composed of a gas-permeable material which does not allow liquid to pass therethrough but passes through the gas; (iii) a vacuum pump (14, Fig 1) connected to the vacuum chamber to reduce pressure in the vacuum chamber; (iv) an inlet flow path configured to introduce the mobile phase to the degassing flow path (5a, Fig. 1); (v) an outlet flow path configured to cause the mobile phase that has passed through the degassing flow path to flow out (5b, Fig. 1); and (vi) a drain flow path provided separately from the outlet flow path to drain the mobile phase in the degassing flow path from the degassing flow path (7a, Fig. 1).  But Jingu et al. do not disclose the feature of (1) a downstream side switching unit configured to switch between a state in which a downstream end of the degassing flow path is connected to the outlet flow path and a state in which the downstream end of the degassing flow path is connected to the drain flow path; and (2) a controller configured to control an operation of the downstream side switching unit so that the downstream end of the degassing flow path is connected to the drain flow path at a predetermined timing when feeding of the mobile phase by the liquid feeding pump is stopped to drain the mobile phase in the degassing flow path through the drain flow path. 
Other pertinent prior art to Morikawa (US 5,205,844) discloses a degassing apparatus in which a tube made of permeable film is laid in a vacuum chamber decompressed under control by a vacuum pump and a liquid flowing through said tube is degassed by causing gas to
permeate the wall of said tube, characterized in that said vacuum pump can be exposed to the atmosphere by way of a valve disposed between a primary valve and a primary cylinder of said vacuum pump.
Other pertinent prior art to Suguyama et al. (US 8,495,906) discloses a deaerator comprising: a liquid flow space; a reduced-pressure space; a gas permeable film that separates said spaces; and a pump for discharging a gas from within the reduced pressure space to the outside, wherein the deaerator further comprises a gas partial pressure variation suppression means for suppressing variation in partial pressure of a specific gas in the reduced pressure space, wherein the gas partial pressure variation suppression means is an oxygen partial pressure variation suppression means for Suppressing variation in oxygen partial pressure in the reduced-pressure space, the oxygen partial pressure variation suppression means is configured so as to introduce a gas from the exterior of the deaerator into the reduced-pressure space during deaeration, the oxygen partial pressure variation suppression means has a high pressure drop part for increasing transfer resistance against the gas to be introduced into the reduced-pressure space, and the high pressure drop part comprises a porous filter.
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to construct a degassing device for degassing a mobile phase by being provided on an upstream side of a liquid feeding pump on a flow path of the mobile phase fed by the liquid feeding pump including the features of (1) a downstream side switching unit configured to switch between a state in which a downstream end of the degassing flow path is connected to the outlet flow path and a state in which the downstream end of the degassing flow path is connected to the drain flow path; and (2) a controller configured to control an operation of the downstream side switching unit so that the downstream end of the degassing flow path is connected to the drain flow path at a predetermined timing when feeding of the mobile phase by the liquid feeding pump is stopped to drain the mobile phase in the degassing flow path through the drain flow path, as recited in claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772